 MORELLI BROTHERS635thereby enabling them to bump employees of lesser seniority in the unit repre-sented by the Respondent;and (2)make each of the said employees whole forany loss ofpay they mayhave suffered by reason of Respondent'saction incausing theCompanyto discriminate against them, according to the Board's usualformula for determinationof back pay.F.W. Woolworth Company,90 NLRB289.The saidback-pay liabilityshall be tolled5 days afterRespondent servesthe written notices as required above.Upon the above findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.MenascoManufacturingCompany isengaged in commerce within themeaning of Section 2(6) of the Act.2.TheRespondent and Engineers,respectively,are labor organizations withinthemeaning of Section2(5) of the Act.3.By restraining and coercing employees in the exercise of rights guaranteedin Section7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(b) (1) (A) of the Act.4.By causing Menasco ManufacturingCompanyto discriminate against em-ployees in violation of Section 8(a)(3) of theAct, theRespondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(b) (2)of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Thomas Morelli and Charles Morelli d/b/aMorelli Brothersand Capital Transport Co., Inc.andLocal 384, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent.Case No. 4-CA-1708. April 6,1959DECISION AND ORDEROn January 9, 1959 Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that theycease anddesist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in other unfair laborpractices alleged in the complaint and recommended that suchallegations be dismissed.Thereafter, the Charging Party and theGeneral Counsel filed exceptions to the Intermediate Report andsupporting briefs, and the Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire record123 NLRB No. 80. '636DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.As the Trial Examiner found in effect that the witnesses testifyingin support of the Section 8(a) (3) allegations of the complaint werenot credible, we agree with his conclusion that the General Counselhas failed to sustain his burden of proof.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondents, Thomas Morelliand Charles Morelli, doing business and trading as Morelli Brothers,their agents, successors, and assigns, and Capital Transport Co., Inc.,Malvern, Pennsylvania, their officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Warning their employees that any employee who assisted inthe organization of a union would be discharged.(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of their right to self-organiza-tion, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Post at Respondents' plant in Malvern, Pennsylvania, copiesof the notice attached hereto marked "Appendix." 1 Copies of saidnotice, to be furnished by the Regional Director for the FourthRegion, shall, upon being duly signed by the Respondents repre-sentatives, be posted by it, as aforesaid, immediately upon receiptthereof and maintained for at least 60 consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondents to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Fourth Region in writ-ing, within 10 days from the date of this Order, as to what steps theRespondents have taken to comply herewith.i In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." MORELLI BROTHERS637IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatCharles F. Coffman was discriminatorily discharged in violation ofSection 8 (a) (3) and (1) of the Act, be, and it hereby is, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT warn our employees that any one of them whobecomes a member of or assists in the organization of a unionwill be discharged.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to join or assistLocal 384, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Independent), or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a) (3) ofthe Act.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activities on behalf of any such organization.MORELLIBROTHERS AND CAPITAL TRANS-PORT Co., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on April 24, 1958, by Local 384, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,hereinafter referred to as the Union, the General Counsel of the National Labor 638DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board, herein called the General Counsel' and the Board, respectively,by the Board's Regional Director for the Fourth Region (Philadelphia, Pennsyl-vania), issued its complaint dated September 19, 1958, against Thomas Morelliand Charles Morelli d/b and t/a Morelli Brothers and Capital Transport Co., Inc.,hereinafter called the Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices within the meaning of Section 8(a)(1)and (3) of the Labor Management Relations Act, 1947, as amended, 61 Stat.136, herein called the Act.Copies of the charge, the complaint and the noticeof hearing thereon, were duly served upon the Respondent and the Union.The Respondent duly filed its answer admitting certain allegations of thecomplaint but denying the commission of any unfair labor practice.Pursuant to notice a hearing was held before the duly designated Trial Examineron November 13, 1958, at Philadelphia, Pennsylvania.The General Counsel, theUnion, and the Respondent were represented at the hearing by counsel or repre-sentatives.Full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence bearing upon the issues was afforded all parties.Thepartieswere advised of their right to argue orally at the hearing, which waswaived, and to file briefs with the Trial Examiner thereafter.Briefswere re-ceived from the Respondent and the General Counsel on December 11, 1958.Upon the entire record in the case, and from my observation of the witnesses,,theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThomas Morelli and Charles Morelli are partners, doing business and tradingasMorelli Brothers.They are engaged in the purchase, sale, and transportationof building and bulk materials and are located at Morehall Road, Malvern, Penn-sylvania.The gross receipts of Respondent Morelli annually are in excess of$75,000.Capital Transport Co., Inc., is a corporation duly organized under the laws ofthe Commonwealth of Pennsylvania and is engaged in the business of transportingoil and other petroleums in bulk. Its annual gross revenue in excess of $125,000isderived from rendering services to enterprises which ship goods outside the Stateof origin, valued in excess of $50,000 annually, or to enterprises which areinstrumentalities of commerce deriving in excess of $100,000 in revenue annuallyfrom interstate transportation.Respondent Capital has its principal place of business at Morehall Road,Malvern, Pennsylvania, where it uses the same physical location, garages, office,and other facilities in common with Respondent Morelli.Thomas Morelli ispresident and vice president of Respondent Capital and Charles Morelli is secre-tary-treasurerofRespondentCapital.ThomasMorelli and CharlesMorellitogether own all of the capital stock of Respondent Capital.Respondents Capitaland Morelli use common supervisory personnel for their drivers and other em-ployees, have common payroll and clerical personnel, and control of labor rela-tions is centralized and usually exercised by Thomas Morelli.Drivers and otheremployees employed by Respondents are used interchangeably by both Respond-ents.It is found that Respondent Morelli and Respondent Capital constitute a singleemployer.The complaint alleged, Respondent's answer admitted, and the Trial Examinerfinds, that the Respondent is engaged in commerce within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The factsCharlesCoffman was reemployed for the third time by the Respondent inSeptember 1957 and worked steadily thereafter until he was discharged by theRespondent for the third time on February 10, 1958.During the last week of January 1958.2 Coffman went to the union office inNorristown, Pennsylvania, and secured some union application cards from thei This term specifically includes counsel appearing for the General Counsel at thehearing.2 All dates hereinafter are in the year 1958 unless otherwise specified. MORELLI BROTHERS639organizer which, Coffman testified, he distributed to about 12 of Respondent's 23drivers upon his return to the Respondent's plant.During the month of January, Coffman participated in three relatively minorincidents at work for his part of which he was reprimanded by Thomas Morelli:(1)On January 8 the Exton Paper Company to which Coffman had delivereda tank load of oil complained to the Respondent that Coffman had failed toreplace the top on their oil tank and, when found, the cover was full of dirt,leaves, and other nonpetroleum materials.(2)On January 18 while attempting to deliver a tank load of oil to BeloitEastern 3 Company, the oil failed to run out of the oil tank properly even afterCoffman had received instructions as to the proper procedure from ThomasMorelli so that Coffman had to leave the tanker on the Beloit premises with someundetermined loss of revenue to the Respondent.(3)On January 20 when the Respondent's dispatcher ordered Coffman torelieve a night driver of a tanker which had suffered a broken axle, to wait withthe truck until the axle was repaired, and then to make the delayed deliveries andreturn the tractor and tanker back to the Respondent's premises, Coffman returnedto the Respondent's plant without either the tractor or tanker and without havingmade the deliveries.On the evening of February 5 Coffman was headed from the taproom, to whichhe had repaired after work, back to the Respondent's garage when he was metby Thomas Morelli who inquired as to what Coffman wanted. Coffman informedThomas Morelli about an automobile which the Respondent's mechanic had pre-viously sold to him for $50 and that he, Coffman, was on his way to "have it out"with the mechanic who had made a fool of him in this deal. Thomas Morellicalmed Coffman down so that Coffman left the premises without seeing themechanic.On the evening of February 7 as per instructions employee Charles Waitetelephoned the Respondent's office for orders for the following day for himself,Coffman, and employee Barr who were then with Waite.Waite learned, andinformed his companions, that while there was a load for Waite to deliver thenextmorning, there were no loads for either Coffman or Barr but that they,Coffman and Barr, were to call the Respondent's office on Saturday for furtherorders.When Coffman called the office on Saturday as ordered, he was informedthat he was to report to the Respondent's office on Monday, February 10, about9 o'clock in the morning.Up to this point all parties were in general agreement as to the facts but fromthis point on the evidence assumed a definite "did-didn't" quality.Coffman's version is as follows:When Coffman arrived at the Respondent'soffice on Monday, February 10, as ordered, Thomas Morelli said:Charles, I am going to have to, let you go. . . . Several of the drivers saidyou are trying to organize a union, and they were pretty disgusted with theidea. . . . I am not going to put you back to work until I find out if it wasreally you that was the organizer, but, if I am wrong, I will take money frommy own pocket and make it up to you somehow.Thomas Morelli denied that there was any mention of the Union during theMonday morning conference with Coffman and insisted that he had remindedCoffman of the three alleged derelictions, mentioned heretofore in this Report,which he said was the cause of Coffman's discharge.Also, according to Thomas Morelli, after the episode of the evening of February5,he had spoken to his brother and partner, Charles Morelli, about Coffman'sattitude and belligerency that same evening and again on Saturday, February 8,when they decided that with Coffman's past history and his present attitude, theywould have to discharge him.Both Morellis denied that they had any knowledgeof Coffman's union activities or that they had heard any rumors, scuttlebutt oranything else about such activities until about a week after the discharge whentheywere served with papers about the discharge by the Pennsylvania LaborRelations Board.BothMorellis swore that these union activities of Coffman'swere unknown to them and thus played no part in his discharge.A former, as well as a prospective, employee of Respondent named Paul Barrtestified that "about a week" before Coffman was discharged, Thomas Morelliasked him if he had signed a union card and said that he, Thomas Morelli,"thought he [Morelli] knows who the organizer is.He. is just going to leavehim play out his hand.When he finds out who he is, he is going to fire him."3 The name "Beloit"Ismisspelledthroughout the transcript. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut on cross-examination Barr hesitantly admitted that only 10 days before thehearing, he had agreed with Thomas Morelli at the Respondent's office in thepresence of a witness that Thomas Morelli had never made any such remarks tohim about the Union until after Coffman's discharge.4Employee Charles Waite testified that on Saturday, February 8, while discussingbusiness with Thomas Morelli, Morelli had asked if Waite had signed a union cardwhichWaite acknowledged having done and then, Thomas Morelli continued bysaying that he "didn't know anything about who was putting the union in oranything else.He just heard rumors about it.And if he did find out, he wouldlet him go, but not for union purposes, for doing things behind his back." 5B. Conclusions1.The discharge of CoffmanThis ultimately is a very simple case: if Coffman has told the truth, it is anopen and shut case of discrimination; if Thomas Morelli has told the truth, it isequally open and shut against discrimination.The only trouble is that the Trial Examiner saw and heard nothing at the hear-ing and has found nothing in rereading the transcript which causes him to haveconfidence in the truthfulness of any of the witnesses who appeared at the hearing.This is especially true as to the two main witnesses.This case has no firm guideposts such as usually develop in these cases to easethe burden of the Trial Examiner.Here none developed.Here it is a nakedcontroversy dependent upon one man's word against another's-and neither ofthem completely truthful.The testimony of Paul Barr would appear on its face to corroborate Coffman.But its veracity became very questionable when Barr was forced to admit thatonly 10 days prior to the hearing he had acknowledged before a witness thatThomas Morelli had never spoken to him about the Union prior to the dischargeof Coffman.On the other hand, as pointed out in the General Counsel's brief, the testimonyof presently employed Charles Waite remained totally undenied upon the record.But, as pointed out by the Respondent's brief, this testimony, while indicatingthat Thomas Morelli knew of the Union's attempted organizational drive, contrarytohisdenial of this fact as a witness, also appeared to corroborate ThomasMorelli in his testimony that, at the time of the decision to discharge Coffman,theMorellis did not know who was organizing for the Union.As already indicated, the Trial Examiner is not of the opinion that the testimonyof any witness in this proceeding could be given full credence without corrobora-tion.In this unhappy state of the record, the well-recognized rule that the burden ofproof rests upon the General Counsel in these cases of alleged discriminatorydischarges 6 requires that the Trial Examiner must recommend that the complaintbe dismissed as to the discharge of Coffman because of the failure of the GeneralCounsel to sustain the necessary burden of proof.This is an even more unfor-tunate result in a case like the present one than usual because the Trial Examinerhas even less confidence in the testimony given by the Respondents.2. Interference, restraint, and coercionAs noted heretofore, it is undenied on this record that Thomas Morelli toldemployee Charles Waite that he, Thomas Morelli "didn't know anything aboutwho was putting the union in or anything else.He just heard rumors about it.And if he did find out, he would let him go, but not for union purposes, fordoing things behind his back."The intent of Thomas Morelli in making this undenied remark to an employeewas so obviously to interfere with, restrain, and coerce his employees in theirexercise of the rights guaranteed them by Section 8(a)(1) of the Act and toprevent them from becoming members of, or engaging in activities on behalf of,the Union that no citation of authorities is necessary here.The Trial Examiner must find that the above remark was a violation of Section8(a)(1) of the Act.4 Thomas Morelli also denied this testimony.5 This conversation was not denied by Thomas Morelli.BN.L.R.B. v. Winter Garden Citrus Products Cooperative,260 F. 2d 913 (C.A. 5). PORTSMOUTH COCA-COLA BOTTLING WORKS641III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in;connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce-among the several States and tend to lead to labor disputes burdening and;obstructing commerce and the free flow of commerce.IV.THE REMEDYIt having been found that the Respondent has engaged in certain unfair labor-practices, itwill be recommended that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in:the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 384,InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent, is a labor organization within the-meaning of Secton 2(5) of the Act.2.By interfering with, restraining,and coercing its employees in the exercise.of the rights guaranteed in Section 7 of the Act, the Respondent has committedunfair labor practices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the-meaning of Section 2(6) and(7) of the Act.4.The Respondent did not violate Section 8(a)(3) of the Act by discharging-Charles Coffman.[Recommendations omitted from publication.]Norfolk Coca-Cola BottlingWorks,Incorporated,t/a Ports--mouth Coca-Cola Bottling Works'andTeamsters Local No.822, affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner-Norfolk Coca-Cola BottlingWorks,Incorporated,t/aPorts-mouth Coca-Cola Bottling WorksandTeamsters Local No. 822,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Petitioner-Norfolk Coca-Cola Bottling Works, IncorporatedandTeamsters.Local No. 822, affiliated with the International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, PetitionerNorfolk Coca-Cola Bottling Works, IncorporatedandTeamstersLocal No. 822, affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Cases Nos. 5-RC-f629, 5-RC-2645, 5-RC-2634, and 5-RC-P2646.April 6, 1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, as amended, a consolidated hearing was,'The name ofthe Employers and Petitioner appear In the caption as amended at the-hearing.123 NLRB No. 79.508'889,-60-vol.123'42